BEAUCHAMP, Judge.
The appellant was duly convicted of the offense of burglary by a jury in Gregg County.
The indictment sets out a number of previous offenses as a proper basis for alleging that appellant was an habitual criminal. The jury returned its verdict finding him guilty on the second count of the indictment and judgment was entered assessing his punishment as life imprisonment.
*326The record is before us without statement of facts and bills of exception. The procedure appears to' be regular.
The judgment of the trial court is affirmed.